Exhibit 10.3

AMENDED AND RESTATED SECURITY AGREEMENT

1.             Identification.

This Amended and Restated Security Agreement (the “Agreement”), dated as of
December 5, 2006, is entered into by and between Ceragenix Pharmaceuticals,
Inc., a Delaware corporation (“Parent”), Ceragenix Corporation, a Colorado
corporation (“Guarantor” and together with Parent, each a “Debtor” and
collectively the “Debtors”), and Barbara R. Mittman, as collateral agent acting
in the manner and to the extent described in the Collateral Agent Agreement
defined below (the “Collateral Agent”), for the benefit of the parties
identified on Schedule A hereto (collectively, the “Lenders”).

2.             Recitals.

2.1           The Lenders have made, are making and will be making loans to
Parent (the “Loans”).  It is beneficial to each Debtor that the Loans were made
and are being made.

2.2           The Loans are and will be evidenced by certain convertible
promissory notes (each a “Convertible Note”) issued by Parent on or about
November 28, 2005 and by convertible debentures issued on or about the date
hereof (the “Convertible Debentures”, and together with the Convertible Notes,
the “Notes”) pursuant to subscription agreements and/or securities purchase
agreements (each a “Subscription Agreement”) to which Parent and Lenders are
parties.  The Notes are further identified on Schedule A hereto and were and
will be executed by Parent as “Borrower” or “Debtor” for the benefit of each
Lender as the “Holder” or “Lender” thereof.  Schedule A hereto may be amended to
include such other Lenders who become parties hereto and sign this Agreement,
the Collateral Agent Agreement and any other agreement reasonably requested by
the Collateral Agent, who will have purchased Notes pursuant to a Subscription
Agreement.

2.3           In consideration of the Loans made and to be made by Lenders to
Parent and for other good and valuable consideration, and as security for the
performance by Parent of its obligations under the Notes and as security for the
repayment of the Loans and all other sums due from Debtors to Lenders arising
under the Transaction Documents (as defined in the Subscription Agreement), and
any other agreement between or among them (collectively, the “Obligations”),
each Debtor, for good and valuable consideration, receipt of which is
acknowledged, has agreed to grant to the Collateral Agent, for the benefit of
the Lenders, a security interest in the Collateral (as such term is hereinafter
defined), on the terms and conditions hereinafter set forth.  Obligations
include all future advances by Lenders to Debtor made pursuant to a Subscription
Agreement.

2.4           The Lenders have appointed Barbara R. Mittman as Collateral Agent
pursuant to that certain Amended and Restated Collateral Agent Agreement dated
at or about December 5, 2006 (“Collateral Agent Agreement”), among the Lenders
and Collateral Agent.

1


--------------------------------------------------------------------------------




2.5           The following defined terms which are defined in the Uniform
Commercial Code in effect in the State of New York on the date hereof are used
herein as so defined:  Accounts, Chattel Paper, Documents, Equipment, General
Intangibles, Instruments, Inventory and Proceeds.

2.6           This Agreement supersedes and replaces that certain other Security
Agreement, dated November 28, 2005, by and among the Parent, Ceragenix
Corporation, Longview Fund, L.P., Longview Equity Fund, L.P., Alpha Capital
Aktiengesellschaft and Iroquois Capital.

3.             Grant of General Security Interest in Collateral.

3.1           As security for the Obligations of Debtors, each Debtor hereby
grants the Collateral Agent, for the benefit of the Lenders, a security interest
in the Collateral.

3.2           “Collateral” shall mean all of the following property of Debtors:

(A)          All now owned and hereafter acquired right, title and interest of
Debtors in, to and in respect of all Accounts, Goods, real or personal property,
all present and future books and records relating to the foregoing and all
products and Proceeds of the foregoing, and as set forth below:

(i)            All now owned and hereafter acquired right, title and interest of
Debtors in, to and in respect of all: Accounts, interests in goods represented
by Accounts, returned, reclaimed or repossessed goods with respect thereto and
rights as an unpaid vendor; contract rights; Chattel Paper; investment property;
General Intangibles (including but not limited to, tax and duty claims and
refunds, registered and unregistered patents, trademarks, service marks,
certificates, copyrights trade names, applications for the foregoing, trade
secrets, goodwill, processes, drawings, blueprints, customer lists, licenses,
whether as licensor or licensee, chooses in action and other claims, and
existing and future leasehold interests in equipment, real estate and fixtures);
Documents; Instruments; letters of credit, bankers’ acceptances or guaranties;
cash moneys, deposits; securities, bank accounts, deposit accounts, credits and
other property now or hereafter owned or held in any capacity by Debtors, as
well as agreements or property securing or relating to any of the items referred
to above;

(ii)           Goods:  All now owned and hereafter acquired right, title and
interest of Debtors in, to and in respect of goods, including, but not limited
to:

(a)           All Inventory, wherever located, whether now owned or hereafter
acquired, of whatever kind, nature or description, including all raw materials,
work-in-process, finished goods, and materials to be used or consumed in
Debtors’ business; finished goods, timber cut or to be cut, oil, gas,
hydrocarbons, and minerals extracted or to be extracted, and all names or marks
affixed to or to be affixed thereto for purposes of selling same by the seller,
manufacturer, lessor or licensor thereof and all Inventory which may be returned
to any Debtor by its customers or repossessed by any Debtor and all of Debtors’
right, title and interest in and to the foregoing (including all of a Debtor’s
rights as a seller of goods);

2


--------------------------------------------------------------------------------




(b)           All Equipment and fixtures, wherever located, whether now owned or
hereafter acquired, including, without limitation, all machinery, furniture and
fixtures, and any and all additions, substitutions, replacements (including
spare parts), and accessions thereof and thereto (including, but not limited to
Debtors’ rights to acquire any of the foregoing, whether by exercise of a
purchase option or otherwise);

(iii)          Property:  All now owned and hereafter acquired right, title and
interests of Debtors in, to and in respect of any other personal property in or
upon which a Debtor has or may hereafter have a security interest, lien or right
of setoff;

(iv)          Books and Records:  All present and future books and records
relating to any of the above including, without limitation, all computer
programs, printed output and computer readable data in the possession or control
of the Debtors, any computer service bureau or other third party; and

(v)           Products and Proceeds:  All products and Proceeds of the foregoing
in whatever form and wherever located, including, without limitation, all
insurance proceeds and all claims against third parties for loss or destruction
of or damage to any of the foregoing.

(B)           All now owned and hereafter acquired right, title and interest of
Debtors in, to and in respect of the following:

(i)            the shares of stock, partnership interests, member interests or
other equity interests at any time and from time to time acquired by Debtors of
any and all entities now or hereafter existing, (such entities, being
hereinafter referred to collectively as the “Pledged Issuers” and individually
as a “Pledged Issuer”), the certificates representing such shares, partnership
interests, member interests or other interests all options and other rights,
contractual or otherwise, in respect thereof and all dividends, distributions,
cash, instruments, investment property and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares, partnership interests, member interests or other
interests; provided, however, that the Collateral shall exclude the interest of
the Debtor in the securities of its wholly-owned subsidiary Global Alaska
Industries, Inc. and its wholly-owned subsidiary Alaska Bingo Supply, Inc.
unless Global Alaska Industries, Inc. and Alaska Bingo Supply, Inc. are direct
or indirect Subsidiaries of the Debtors at any time after February 1, 2006;

(ii)           all additional shares of stock, partnership interests, member
interests or other equity interests from time to time acquired by Debtors, of
any Pledged Issuer, the certificates representing such additional shares, all
options and other rights, contractual or otherwise, in respect thereof and all
dividends, distributions, cash, instruments, investment property and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such additional shares, interests or
equity; and

3


--------------------------------------------------------------------------------




(iii)          all security entitlements of Debtors in, and all Proceeds of any
and all of the foregoing in each case, whether now owned or hereafter acquired
by a Debtor and howsoever its interest therein may arise or appear (whether by
ownership, security interest, lien, claim or otherwise).

Notwithstanding anything to the contrary contained herein or any Transaction
Document, Collateral shall not include any personal property which is, or at the
time of a Debtor’s acquisition thereof shall be subject to a purchase money
mortgage or other purchase money lien or security interest (including capital
leases).

3.3           The Collateral Agent is hereby specifically authorized, after the
Maturity Date (defined in the Notes) accelerated or otherwise, or after an Event
of Default (as defined herein) and the expiration of any applicable cure period,
to transfer any Collateral into the name of the Collateral Agent and to take any
and all action deemed advisable to the Collateral Agent to remove any transfer
restrictions affecting the Collateral.

4.             Perfection of Security Interest.

4.1           Each Debtor shall prepare, execute and deliver to the Collateral
Agent UCC-1 Financing Statements.  The Collateral Agent is instructed to prepare
and file at each Debtor’s cost and expense, financing statements in such
jurisdictions deemed advisable to the Collateral Agent, including but not
limited to the States of Delaware and Colorado.  The Financing Statements are
deemed to have been filed for the benefit of the Collateral Agent and Lenders
identified on Schedule A hereto.

4.2           The Parent shall deliver to Collateral Agent promptly stock
certificates representing all of the shares of outstanding capital stock of the
Guarantor (the “Securities”).  All such certificates shall be held by or on
behalf of Collateral Agent pursuant hereto and shall be delivered in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment or undated stock powers executed in blank,
all in form and substance satisfactory to Collateral Agent.

4.3             All other certificates and instruments constituting Collateral
from time to time required to be pledged to Collateral Agent pursuant to the
terms hereof (the “Additional Collateral”) shall be delivered to Collateral
Agent promptly upon receipt thereof by or on behalf of Debtors.  All such
certificates and instruments shall be held by or on behalf of Collateral Agent
pursuant hereto and shall be delivered in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment or undated stock powers executed in blank, all in form and substance
satisfactory to Collateral Agent.  If any Collateral consists of uncertificated
securities, unless the immediately following sentence is applicable thereto,
Debtors shall cause Collateral Agent (or its custodian, nominee or other
designee) to become the registered holder thereof, or cause each issuer of such
securities to agree that it will comply with instructions originated by
Collateral Agent with respect to such securities without further consent by
Debtors.  If any Collateral consists of security entitlements, Debtors shall
transfer such security entitlements to

4


--------------------------------------------------------------------------------




Collateral Agent (or its custodian, nominee or other designee) or cause the
applicable securities intermediary to agree that it will comply with entitlement
orders by Collateral Agent without further consent by Debtors.

4.4           Within five (5) days after the receipt by a Debtor of any
Additional Collateral, a Pledge Amendment, duly executed by such Debtor, in
substantially the form of Annex I hereto (a “Pledge Amendment”), shall be
delivered to Collateral Agent in respect of the Additional Collateral to be
pledged pursuant to this Agreement. Each Debtor hereby authorizes Collateral
Agent to attach each Pledge Amendment to this Agreement and agrees that all
certificates or instruments listed on any Pledge Amendment delivered to
Collateral Agent shall for all purposes hereunder constitute Collateral.

4.5           If Debtor shall receive, by virtue of Debtor being or having been
an owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by Debtor pursuant to Section 5.2 hereof) or in securities or other
property or (iv) dividends or other distributions in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, Debtor shall receive such stock
certificate, promissory note, instrument, option, right, payment or distribution
in trust for the benefit of Collateral Agent, shall segregate it from Debtor’s
other property and shall deliver it forthwith to Collateral Agent, in the exact
form received, with any necessary endorsement and/or appropriate stock powers
duly executed in blank, to be held by Collateral Agent as Collateral and as
further collateral security for the Obligations.

5.             Distribution.

5.1           So long as no Event of Default exists, Debtors shall be entitled
to exercise all voting power pertaining to any of the Collateral, provided such
exercise is not contrary to the interests of the Lenders and does not impair the
Collateral.

5.2.          At any time an Event of Default exists or has occurred, all rights
of Debtors, upon notice given by Collateral Agent, to exercise the voting power
and receive payments, which it would otherwise be entitled to pursuant to
Section 5.1, shall cease and all such rights shall thereupon become vested in
Collateral Agent, which shall thereupon have the sole right to exercise such
voting power and receive such payments.

5.3           All dividends, distributions, interest and other payments which
are received by Debtors contrary to the provisions of Section 5.2 shall be
received in trust for the benefit of Collateral Agent as security and Collateral
for payment of the Obligations shall be segregated from other funds of Debtors,
and shall be forthwith paid over to Collateral Agent as Collateral in the exact
form received with any necessary endorsement and/or appropriate stock powers
duly executed in

5


--------------------------------------------------------------------------------




blank, to be held by Collateral Agent as Collateral and as further collateral
security for the Obligations.

6.             Further Action By Debtors; Covenants and Warranties.

6.1           Collateral Agent at all times shall have a perfected security
interest in (a) the Collateral to the extent a security interest can be
perfected by the filing of a financial statement under the Uniform Commercial
Code of the relevant jurisdiction (b) the Securities and (c) Additional
Collateral (the “Perfected Collateral”).  Each Debtor has and will continue to
have full title to the Collateral free from any liens, leases, encumbrances,
judgments or other claims.  Collateral Agent’s security interest in the
Collateral constitutes and will continue to constitute a first, prior and
indefeasible security interest in favor of Collateral Agent.  Each Debtor will
do all acts and things, and will execute and file all instruments (including,
but not limited to, security agreements, financing statements, continuation
statements, etc.) reasonably requested by Collateral Agent to establish,
maintain and continue the perfected security interest of Collateral Agent in the
Perfected Collateral, and will promptly on demand, pay all costs and expenses of
filing and recording, including the costs of any searches reasonably deemed
necessary by Collateral Agent from time to time to establish and determine the
validity and the continuing priority of the security interest of Collateral
Agent, and also pay all other claims and charges that, in the opinion of
Collateral Agent, exercised in good faith, are reasonably likely to materially
prejudice, imperil or otherwise affect the Collateral or Collateral Agent’s or
Lenders’ security interests therein.

6.2           Other than in the ordinary course of business, and except for
Collateral which is substituted by assets of identical or greater value or which
has become obsolete or is of inconsequential in value, each Debtor will not
sell, transfer, assign or pledge those items of Collateral (or allow any such
items to be sold, transferred, assigned or pledged), without the prior written
consent of Collateral Agent other than a transfer of the Collateral to a
wholly-owned subsidiary or to another Debtor on prior notice to Collateral
Agent, and provided the Collateral remains subject to the security interest
herein described.  Although Proceeds of Collateral are covered by this
Agreement, this shall not be construed to mean that Collateral Agent consents to
any sale of the Collateral, except as provided herein.  Sales of Collateral in
the ordinary course of business shall be free of the security interest of
Lenders and Collateral Agent and Lenders and Collateral Agent shall promptly
execute such documents (including without limitation releases and termination
statements) as may be required by Debtors to evidence or effectuate the same.

6.3           Each Debtor will, at all reasonable times during regular business
hours and upon reasonable notice, allow Collateral Agent or its representatives
free and complete access to the Collateral and all of such Debtor’s records
which in any way relate to the Collateral, for such inspection and examination
as Collateral Agent reasonably deems necessary.

6.4           Each Debtor, at its sole cost and expense, will protect and defend
this Security Agreement, all of the rights of Collateral Agent and Lenders
hereunder, and the Collateral against the claims and demands of all other
persons.

6


--------------------------------------------------------------------------------




6.5           Debtors will promptly notify Collateral Agent of any levy,
distraint or other seizure by legal process or otherwise of any part of the
Collateral, and of any threatened or filed claims or proceedings that are
reasonably likely to affect or impair any of the rights of Collateral Agent
under this Security Agreement in any material respect.

6.6           Each Debtor, at its own expense, will obtain and maintain in force
insurance policies covering losses or damage to those items of Collateral which
constitute physical personal property, which insurance shall be of the types
customarily insured against by companies in the same or similar business,
similarly situated, in such amounts (with such deductible amounts) as is
customary for such companies under the same or similar circumstances, similarly
situated.  Debtors shall make the Collateral Agent a loss payee thereon to the
extent of its interest in the Collateral. Collateral Agent is hereby irrevocably
(until the Obligations are paid in full) appointed each Debtor’s
attorney-in-fact to endorse any check or draft that may be payable to such
Debtor so that Collateral Agent may collect the proceeds payable for any loss
under such insurance.  The proceeds of such insurance, less any costs and
expenses incurred or paid by Collateral Agent in the collection thereof, shall
be applied either toward the cost of the repair or replacement of the items
damaged or destroyed, or on account of any sums secured hereby, whether or not
then due or payable.

6.7           Collateral Agent may, at its option, and without any obligation to
do so, pay, perform and discharge any and all amounts, costs, expenses and
liabilities herein agreed to be paid or performed by Debtor.  Upon Debtor’s
failure to do so, all amounts expended by Collateral Agent in so doing shall
become part of the Obligations secured hereby, and shall be immediately due and
payable by Debtor to Collateral Agent upon demand and shall bear interest at the
lesser of 15% per annum or the highest legal amount from the dates of such
expenditures until paid.

6.8           Upon the request of Collateral Agent, Debtors will furnish to
Collateral Agent within five (5) business days thereafter, or to any proposed
assignee of this Security Agreement, a written statement in form reasonably
satisfactory to Collateral Agent, duly acknowledged, certifying the amount of
the principal and interest and any other sum then owing under the Obligations,
whether to its knowledge any claims, offsets or defenses exist against the
Obligations or against this Security Agreement, or any of the terms and
provisions of any other agreement of Debtors securing the Obligations.  In
connection with any assignment by Collateral Agent of this Security Agreement,
each Debtor hereby agrees to cause the insurance policies required hereby to be
carried by such Debtor, if any, to be endorsed in form satisfactory to
Collateral Agent or to such assignee, with loss payable clauses in favor of such
assignee, and to cause such endorsements to be delivered to Collateral Agent
within ten (10) calendar days after request therefor by Collateral Agent.

6.9           Each Debtor will, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Collateral Agent may reasonably require to perfect its
security interest hereunder.

7


--------------------------------------------------------------------------------




6.10         Debtors represent and warrant that they are the true and lawful
exclusive owners of the Collateral, free and clear of any liens and
encumbrances.

6.11         Each Debtor hereby agrees not to divest itself of any right under
the Collateral except as permitted herein absent prior written approval of the
Collateral Agent, except to a subsidiary organized and located in the United
States on prior notice to Collateral Agent provided the Collateral remains
subject to the security interest herein described.

6.12         Each Debtor shall cause each Subsidiary of such Debtor in existence
on the date hereof and each Subsidiary not in existence on the date hereof to
execute and deliver to Collateral Agent promptly and in any event within 10 days
after the formation, acquisition or change in status thereof (A) a guaranty
guaranteeing the Obligations and (B) if requested by Collateral Agent, a
security and pledge agreement substantially in the form of this Agreement
together with (x) certificates evidencing all of the capital stock of each
Subsidiary of and any entity owned by such Subsidiary, (y) undated stock powers
executed in blank with signatures guaranteed, and (z) such opinion of counsel
and such approving certificate of such Subsidiary as Collateral Agent may
reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (C) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Collateral Agent in order to create, perfect, establish the first
priority of or otherwise protect any lien purported to be covered by any such
pledge and security agreement or otherwise to effect the intent that all
property and assets of such Subsidiary shall become Collateral for the
Obligations.  For purposes of this Agreement, “Subsidiary” means, with respect
to any entity at any date, any corporation, limited or general partnership,
limited liability company, trust, estate, association, joint venture or other
business entity) of which more than 50% of (A) the outstanding capital stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such entity, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such entity.  Annex I annexed hereto
contains a list of all Subsidiaries of the Debtors as of the date of this
Agreement.

6.13         Without limiting the generality of the other obligations of the
Debtors hereunder, each Debtor shall promptly (i) cause to be registered at the
United States Copyright Office all of its material copyrights, (ii) cause the
security interest contemplated hereby with respect to all intellectual property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Collateral Agent notice whenever it acquires (whether absolutely or by
license) or creates any additional material intellectual property.

6.14         Schedule B attached hereto lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by any of the Debtors as of the date hereof.  Schedule B
lists all material licenses in favor of any Debtor for the use of any

8


--------------------------------------------------------------------------------




patents, trademarks, copyrights and domain names as of the date hereof.  All
material patents and trademarks of the Debtors have been duly recorded at the
United States Patent and Trademark Office and all material copyrights of the
Debtors have been duly recorded at the United States Copyright Office.

7.             Power of Attorney.

At any time an Event of Default exists or has occurred, each Debtor hereby
irrevocably constitutes and appoints the Collateral Agent as the true and lawful
attorney of such Debtor, with full power of substitution, in the place and stead
of such Debtor and in the name of such Debtor or otherwise, at any time or
times, in the discretion of the Collateral Agent, to take any action and to
execute any instrument or document which the Collateral Agent may deem necessary
or advisable to accomplish the purposes of this Agreement.  This power of
attorney is coupled with an interest and is irrevocable until the Obligations
are satisfied.

8.             Performance By The Collateral Agent.

If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, the Collateral Agent may, after
any applicable cure period, at any time or times in its discretion, take action
to effect performance of such obligation.  All reasonable expenses of the
Collateral Agent incurred in connection with the foregoing authorization shall
be payable by Debtors as provided in Paragraph 12.1 hereof.  No discretionary
right, remedy or power granted to the Collateral Agent under any part of this
Agreement shall be deemed to impose any obligation whatsoever on the Collateral
Agent with respect thereto, such rights, remedies and powers being solely for
the protection of the Collateral Agent.

9.             Event of Default.

An event of default (“Event of Default”) shall be deemed to have occurred
hereunder upon the occurrence of any event of default as defined and described
in this Agreement, in the Notes, the Subscription Agreement, and any other
agreement to which Debtor and a Lender are parties.   Upon and after any Event
of Default, after the applicable cure period, if any, any or all of the
Obligations shall become immediately due and payable at the option of the
Collateral Agent, for the benefit of the Lenders, and the Collateral Agent may
dispose of Collateral as provided below.  A default by Debtor of any of its
material obligations pursuant to this Agreement and any of the Transaction
Documents (as defined in any Subscription Agreement) shall be an Event of
Default hereunder and an “Event of Default” as defined in the Notes, and
Subscription Agreement.

10.           Disposition of Collateral.

Upon and after any Event of Default which is then continuing,

9


--------------------------------------------------------------------------------




10.1         The Collateral Agent may exercise its rights with respect to each
and every component of the Collateral, without regard to the existence of any
other security or source of payment for the Obligations.  In addition to other
rights and remedies provided for herein or otherwise available to it, the
Collateral Agent shall have all of the rights and remedies of a lender on
default under the Uniform Commercial Code then in effect in the State of New
York.

10.2         If any notice to Debtors of the sale or other disposition of
Collateral is required by then applicable law, five business (5) days prior
written notice (which Debtors agree is reasonable notice within the meaning of
Section 9.612(a) of the Uniform Commercial Code) shall be given to Debtors of
the time and place of any sale of Collateral which Debtors hereby agree may be
by private sale.  The rights granted in this Section are in addition to any and
all rights available to Collateral Agent under the Uniform Commercial Code.

10.3         The Collateral Agent is authorized, at any such sale, if the
Collateral Agent deems it advisable to do so, in order to comply with any
applicable securities laws, to restrict the prospective bidders or purchasers to
persons who will represent and agree, among other things, that they are
purchasing the Collateral for their own account for investment, and not with a
view to the distribution or resale thereof, or otherwise to restrict such sale
in such other manner as the Collateral Agent deems advisable to ensure such
compliance.  Sales made subject to such restrictions shall be deemed to have
been made in a commercially reasonable manner.

10.4         All proceeds received by the Collateral Agent for the benefit of
the Lenders in respect of any sale, collection or other enforcement or
disposition of Collateral, shall be applied (after deduction of any amounts
payable to the Collateral Agent pursuant to Paragraph 12.1 hereof) against the
Obligations pro rata among the Lenders in proportion to their interests in the
Obligations.   Upon payment in full of all Obligations, Debtors shall be
entitled to the return of all Collateral, including cash, which has not been
used or applied toward the payment of Obligations or used or applied to any and
all costs or expenses of the Collateral Agent incurred in connection with the
liquidation of the Collateral (unless another person is legally entitled
thereto).  Any assignment of Collateral by the Collateral Agent to Debtors shall
be without representation or warranty of any nature whatsoever and wholly
without recourse.  To the extent allowed by law, each Lender may purchase the
Collateral and pay for such purchase by offsetting up to such Lender’s pro rata
portion of the purchase price with sums owed to such Lender by Debtors arising
under the Obligations or any other source.

11.           Waiver of Automatic Stay.   Debtor acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against Debtor, or if any of the Collateral should become the subject of any
bankruptcy or insolvency proceeding, then the Collateral Agent should be
entitled to, among other relief to which the Collateral Agent or Lenders may be
entitled under the Note, Subscription Agreement and any other agreement to which
the Debtor, Lenders or Collateral Agent are parties, (collectively “Loan
Documents”) and/or applicable law, an order from the court granting immediate
relief from the automatic stay pursuant to 11 U.S.C. Section 362 to permit the
Collateral Agent to exercise all of its rights and remedies pursuant to the Loan
Documents and/or applicable law.  Debtor EXPRESSLY WAIVES THE BENEFIT OF THE
AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362.  FURTHERMORE, Debtor EXPRESSLY

10


--------------------------------------------------------------------------------




ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE COLLATERAL AGENT TO ENFORCE ANY OF ITS RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.  Debtor hereby consents
to any motion for relief from stay which may be filed by the Collateral Agent in
any bankruptcy or insolvency proceeding initiated by or against Debtor, and
further agrees not to file any opposition to any motion for relief from stay
filed by the Collateral Agent.  Debtor represents, acknowledges and agrees that
this provision is a specific and material aspect of this Agreement, and that the
Collateral Agent would not agree to the terms of this Agreement if this waiver
were not a part of this Agreement.  Debtor further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Collateral Agent nor any person acting on behalf of the Collateral
Agent has made any representations to induce this waiver, that Debtor has been
represented (or has had the opportunity to be represented) in the signing of
this Agreement and in the making of this waiver by independent legal counsel
selected by Debtor and that Debtor has had the opportunity to discuss this
waiver with counsel.   Debtor further agrees that any bankruptcy or insolvency
proceeding initiated by Debtor will only be brought in the Federal Court within
the Southern District of New York.

12.           Miscellaneous.

12.1         Expenses.  Debtors shall pay to the Collateral Agent, and each
Lender on demand, the amount of any and all reasonable expenses, including,
without limitation, attorneys’ fees, legal expenses and brokers’ fees, which the
Collateral Agent or any Lender may incur in connection with (a) sale, collection
or other enforcement or disposition of Collateral; (b) exercise or enforcement
of any the rights, remedies or powers of the Collateral Agent hereunder or with
respect to any or all of the Obligations upon breach or threatened breach; or
(c) failure by Debtors to perform and observe any agreements of Debtors
contained herein which are performed by the Collateral Agent.

12.2         Waivers, Amendment and Remedies.  No course of dealing by the
Collateral Agent and no failure by the Collateral Agent to exercise, or delay by
the Collateral Agent in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right, remedy or power of the Collateral Agent.  No amendment, modification or
waiver of any provision of this Agreement and no consent to any departure by
Debtors therefrom, shall, in any event, be effective unless contained in a
writing signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  The rights, remedies and powers of the Collateral Agent, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Obligations and under applicable law are cumulative, and may be exercised by
the Collateral Agent from time to time in such order as the Collateral Agent may
elect.

12.3         Notices.  All notices or other communications given or made
hereunder shall be in writing and shall be personally delivered or deemed
delivered the first business day after being faxed

11


--------------------------------------------------------------------------------




(provided that a copy is delivered by first class mail) to the party to receive
the same at its address set forth below or to such other address as either party
shall hereafter give to the other by notice duly made under this Section:

To Debtors:

Ceragenix Pharmaceuticals, Inc.

 

1444 Wazee Street, Suite 210

 

Denver, CO 80202

 

Attn: Steven S. Porter, CEO

 

Fax: (303) 534-1860

 

 

With a copy by telecopier

 

only to:

John Kellogg, Esq.

 

McKenna Long & Aldridge LLP

 

1875 Lawrence Street, Suite 200

 

Denver, Colorado 80202

 

Fax:  303-634-4400

 

 

To Lenders:

To the addresses and telecopier numbers set forth

 

on Schedule A

 

 

To the Collateral Agent:

Barbara R. Mittman, Esq.

 

Grushko & Mittman, P.C.

 

551 Fifth Avenue, Suite 1601

 

New York, NY 10176

 

Fax: (212) 697-3575

 

 

With a copy by telecopier only to:

 

 

Grushko & Mittman, P.C.

 

551 Fifth Avenue, Suite 1601

 

New York, New York 10176

 

Fax: (212) 697-3575

 

Any party may change its address by written notice in accordance with this
paragraph.

12.4         Term; Binding Effect.  This Agreement shall (a) remain in full
force and effect until payment and satisfaction in full of all of the
Obligations; (b) be binding upon each Debtor, and its successors and permitted
assigns; and (c) inure to the benefit of the Collateral Agent, for the benefit
of the Lenders and their respective successors and assigns.

12.5         Captions.  The captions of Paragraphs, Articles and Sections in
this Agreement have been included for convenience of reference only, and shall
not define or limit the provisions hereof and have no legal or other
significance whatsoever.

12


--------------------------------------------------------------------------------




12.6         Governing Law; Venue; Severability.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles that would result in the
application of the substantive laws of another jurisdiction, except to the
extent that the perfection of the security interest granted hereby in respect of
any item of Collateral may be governed by the law of another jurisdiction.  Any
legal action or proceeding against a Debtor with respect to this Agreement may
be brought in the courts in the State of New York or of the United States for
the Southern District of New York, and, by execution and delivery of this
Agreement, each Debtor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each Debtor hereby irrevocably waives any objection which they may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement brought in the
aforesaid courts and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.  If any provision of this
Agreement, or the application thereof to any person or circumstance, is held
invalid, such invalidity shall not affect any other provisions which can be
given effect without the invalid provision or application, and to this end the
provisions hereof shall be severable and the remaining, valid provisions shall
remain of full force and effect.

12.7         Entire Agreement.  This Agreement contains the entire agreement of
the parties and supersedes all other agreements and understandings, oral or
written, with respect to the matters contained herein.

12.8         Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.

13.           Intercreditor Terms.

13.1         As between the Lenders, any distribution under paragraph 10.4 shall
be made proportionately based upon the remaining principal amount (plus accrued
and unpaid interest) to each as to the total amount then owed to the Lenders as
a whole.  The rights of each Lender hereunder are pari passu to the rights of
the other Lenders hereunder.  Any recovery hereunder shall be shared ratably
among the Lenders according to the then remaining principal amount owed to each
(plus accrued and unpaid interest) as to the total amount then owed to the
Lenders as a whole.

13.2         If an Event of Default occurs and any Lender receives payment from
a Debtor, the other parties hereto shall be immediately notified and such
payment shall be shared with all of the other Secured Parties pursuant to
Section 13.1 above.  Each Lender agrees not to commence any action or proceeding
concerning the Obligations or the Collateral without providing at least one
business day’s notice to all Lenders.  Notwithstanding anything to the contrary
contained in any Transaction Document, this Agreement or any document executed
in connection with the

13


--------------------------------------------------------------------------------




Obligations and irrespective of: (i) the time, order or method of attachment or
perfection of the security interests created in favor of the Lenders, (ii) the
time or order of filing or recording of financing statements or other documents
filed or recorded to perfect security interests in any Collateral; (iii)
anything contained in any filing or agreement to which any Lender now or
hereafter may be a party; and (iv) the rules for determining perfection or
priority under the Uniform Commercial Code or any other law governing the
relative priorities of secured creditors, each Lender acknowledges that (x) all
other Lenders have a valid security interest in the Collateral and (y) the
security interests of the Lenders in any Collateral pursuant to any outstanding
Obligations shall be pari passu with each other. Each Lender (“Indemnifying
Party”), severally and not jointly with the other Lenders, shall indemnify,
defend, and hold harmless each other Lender (“Indemnified Party”) against and in
respect of any and all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries, and deficiencies, including interest,
penalties, and reasonable professional and attorneys’ fees, including those
arising from settlement negotiations, that any Indemnified Party shall incur or
suffer, which arise, result from, or relate to a breach of, or failure by the
Indemnifying Party to perform under this Agreement.

13.3         For clarity, an event of default under the Convertible Debentures
and Transaction Documents executed in connection therewith shall also constitute
an event of default under the Convertible Notes and the Transaction Documents
executed in connection therewith, and an event of default under the Convertible
Notes and Transaction Documents executed in connection therewith shall also
constitute an event of default under the Convertible Debentures and the
Transaction Documents executed in connection therewith.

14.           Termination; Release.  When the Obligations have been indefeasibly
paid and performed in full or all outstanding Notes have been converted to
common stock pursuant to the terms of the Notes and the Subscription Agreements,
this Agreement shall terminated, and the Collateral Agent, at the request and
sole expense of the Debtors, will execute and deliver to the Debtors the proper
instruments (including UCC termination statements) acknowledging the termination
of the Security Agreement, and duly assign, transfer and deliver to the Debtors,
without recourse, representation or warranty of any kind whatsoever, such of the
Collateral, including, without limitation, Securities and any Additional
Collateral, as may be in the possession of the Collateral Agent.

15.           Collateral Agent.

15.1         Collateral Agent Powers.  The powers conferred on the Collateral
Agent hereunder are solely to protect its interest (on behalf of the Lenders) in
the Collateral and shall not impose any duty on it to exercise any such powers.

15.2         Reasonable Care.  The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any Collateral in its
possession; provided, however, that the Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral if it takes such action for that purposes as any owner thereof
reasonably requests in writing at times other than upon the occurrence and
during the continuance of any Event of Default,

14


--------------------------------------------------------------------------------




but failure of the Collateral Agent, to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care.

[THIS SPACE INTENTIONALLY LEFT BLANK]

15


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed and delivered this Security
Agreement, as of the date first written above.

“PARENT”

“THE COLLATERAL AGENT”

CERAGENIX PHARMACEUTICALS, INC.

BARBARA R. MITTMAN

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

“SUBSIDIARY”

 

CERAGENIX CORPORATION

 

a Colorado corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

[SIGNATURE PAGE CONTINUES]

16


--------------------------------------------------------------------------------




[SIGNATURE PAGE TO CGXP SECURITY AGREEMENT]

APPROVED BY “LENDERS”:

Name of Lender:

 

 

Signature of Authorized Signatory of Lender:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

This Security Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.

17


--------------------------------------------------------------------------------




SCHEDULE A TO SECURITY AGREEMENT

LENDER

 

PURCHASE PRICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18


--------------------------------------------------------------------------------




ANNEX I

TO

SECURITY AGREEMENT

PLEDGE AMENDMENT

This Pledge Amendment, dated                            200   , is delivered
pursuant to Section 4.3 of the Security Agreement referred to below.  The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Amended and Restated Security Agreement, dated December 5, 2006, as it may
heretofore have been or hereafter may be amended, restated, supplemented or
otherwise modified from time to time and that the shares listed on this Pledge
Amendment shall be hereby pledged and assigned to Collateral Agent and become
part of the Collateral referred to in such Security Agreement and shall secure
all of the Obligations referred to in such Security Agreement.

 

Name of Issuer

 

Number
of Shares

 

Class

 

Certificate
Number(s)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CERAGENIX PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

19


--------------------------------------------------------------------------------




SCHEDULE B
INTELLECTUAL PROPERTY

20


--------------------------------------------------------------------------------